Citation Nr: 0305427	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  02-02 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that denied the veteran's application to 
reopen a claim of service connection for hearing loss and his 
claim of service connection for tinnitus.  The veteran 
perfected a timely appeal of this determination to the Board.

In June 2002, the veteran and his spouse, accompanied by his 
accredited representative, offered testimony at the RO before 
the undersigned traveling Veterans Law Judge (formerly 
referred to as a Member of the Board).  

In an August 2002 decision, the Board granted the veteran's 
application and reopened his hearing loss claim.  In that 
decision the Board also notified the veteran that it was 
undertaking additional development of his claims of service 
connection for hearing loss and tinnitus, and that after 
giving notice and reviewing the veteran's response, the Board 
would prepare a separate decision addressing these issues.  
In March 2003, the Board notified the veteran that it had 
received a report of the December 2002 VA examination and 
that it intended to consider this new evidence in 
adjudicating his pending hearing loss and tinnitus claims.  
The Board provided him a copy of that report and indicated 
that he was entitled to submit additional evidence or 
argument provided that he did so within 60 days of the date 
of that letter.  Approximately one week later, the veteran 
responded by submitting additional argument in support of 
these claims, which the Board will consider in adjudicating 
this appeal.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The veteran's hearing loss was noted at service entry and 
the medical evidence clearly and unmistakably shows that the 
veteran's hearing loss pre-existed service and did not 
undergo an increase in severity during service.

3.  Tinnitus had its onset during service.


CONCLUSIONS OF LAW

1.  The veteran's pre-existing hearing loss was not 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1111, 1153, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2002).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claims of service connection for hearing loss and 
tinnitus and that the requirements of the VCAA have been 
satisfied.

In December 2002, the veteran was provided with a VA 
examination to determine the nature and extent of his hearing 
loss and tinnitus and to obtain an opinion as to the etiology 
of these disabilities.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  He and his representative have been 
provided with a statement of the case that discusses the 
pertinent evidence, and the laws and regulations related to 
the claims, and essentially notify them of the evidence 
needed by the veteran to prevail on the claims.  In a 
December 2002 letter, the RO notified the veteran of the 
evidence needed to substantiate his claim and offered to 
assist him in obtaining any relevant evidence.  By way of the 
aforementioned documents, the veteran was specifically 
informed of the cumulative evidence of record, as well as 
what evidence the appellant needed to submit and what 
evidence VA would try to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  There is no identified evidence 
that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claim at this time, 
without a prior remand of the case to the RO or for further 
Board development to provide additional assistance to the 
veteran in the development of his claims as required by the 
VCAA, or to give the representative another opportunity to 
present additional evidence and/or argument.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  In this case, the extensive record 
on appeal demonstrates the futility of any further 
evidentiary development and that there is no reasonable 
possibility that further assistance would aid him in 
substantiating his claims.  Therefore, under the 
circumstances, VA has satisfied both its duties to notify and 
to assist the veteran and no further notice or assistance to 
the veteran is required to fulfill VA's duty to assist him in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).  

Background

The veteran asserts that service connection is warranted for 
bilateral hearing loss the on the basis that the disability 
was either incurred in or aggravated by service; in doing so, 
the veteran emphasizes that he was exposed to significant in-
service acoustic trauma while working on the flight lines, 
and that he was not provided with any ear protection.  The 
veteran also seeks service connection for tinnitus on the 
ground that that condition is related to in-service acoustic 
trauma.

As a preliminary matter, the Board notes that it has reviewed 
the pertinent evidence of record.  Because it is clear that 
the veteran suffers from both bilateral hearing loss and 
tinnitus, the Board will focus on the evidence that relates 
to whether his hearing loss and/or tinnitus was incurred in 
or aggravated by disease or injury that took place during the 
veteran's military service.  See Gonzalez v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).

The veteran's Report of Medical Examination, dated in March 
1965, conducted for induction purposes, shows that he was 
afforded an audiometric examination that revealed pure tone 
threshold levels, in decibels, (converted from ASA to ISO 
(ANSI) units) as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
45
xx
30
LEFT
10
45
60
xx
65

Speech audiometry testing assessing the veteran's recognition 
ability was not performed.  The veteran was found to have a 
hearing loss at high frequencies and he was assigned a 
physical profile of "2" for hearing.  Subsequent service 
medical records are negative for any complaints and/or 
findings of hearing problems, and on the veteran's January 
1968 Report of Medical Examination, which was conducted for 
service separation, the veteran's hearing was recorded as 
15/15, bilaterally, spoken and whispered voice.  In addition, 
the Report of Medical History, dated that same day, reflects 
the veteran specifically denied having hearing loss.  

In support of his hearing loss claim, the veteran has 
submitted numerous post-service audiological reports showing 
that he suffers from that disability, dated from February 
1968 to October 2002.  The earliest post-service record is an 
uninterpreted pre-employment audiogram dated in February 
1968, one week subsequent to his discharge from active duty.  

The veteran has also submitted numerous reports prepared by 
his private physician, Dr. Stanley R. Lang.  In a February 
2000 report, Dr. Lang reported that the veteran has been a 
patient of his since 1983 and had that he significant 
sensorineural hearing loss that had gradually deterioration 
over time.  In addition, upon reviewing the veteran's 
induction audiogram, he stated that it revealed that the 
veteran had hearing loss that was so significant that he was 
surprised that the veteran was determined fit for military 
service.  Dr. Lang further indicated that he had also 
reviewed a February 1968 pre-employment audiogram from 
Rockwell International, which he commented was "so fraught 
with examiner error that threshold determination [was] 
impossible."  He added, however, that overall it did appear 
to show some degree of hearing loss.  

Dr. Lang also enclosed copies of his earlier audiograms of 
the veteran, dated in July 1983 and September 1999, which 
indicate that the veteran had long-standing hearing loss.  In 
addition, he reported that the veteran was fitted with 
hearing aids in 1983.  Further, Dr. Lang stated that the 
veteran had bilateral tinnitus for several years.  

In the May 2000 rating action on appeal, the RO denied the 
veteran's application to reopen a claim of service connection 
for hearing loss on the basis that it was a pre-existing 
condition that was aggravated by service; the RO also denied 
service connection for tinnitus on the basis that there was 
no medical evidence linking the disability to service.

Thereafter, in a September 2000 report, Dr. Lang reiterated 
that the veteran had significant sensorineural hearing loss 
that had gradually deteriorated over time and was now severe; 
he also noted that the veteran had tinnitus.

During a hearing in June 2002 conducted by the undersigned 
Veterans Law Judge, the veteran testified that he was not 
aware of having any problem with his hearing at service 
entrance.  In addition, he reported that he was not provided 
with any ear protection during service.  His spouse stated 
that prior to service the veteran had no hearing problems, 
but that since that time he had impaired hearing.  The 
veteran added that when he became employed immediately after 
service with Rockwell International in February 1968, he 
underwent a hearing test and was told that he exhibited a 
severe hearing loss.  He further testified that he was 
originally treated for his hearing loss in 1980 but was told 
at that time by a private physician that he could not be 
fitted for hearing aids.  The veteran further reported that 
he first experienced tinnitus in 1980 and that he began 
wearing hearing aids in 1983.  The veteran described his 
exposure to noise in service and acknowledged that he was 
also exposed to acoustic trauma following his discharge; 
however, he stated it was not as significant and indicated 
that he was provided protections for his ears.

As noted in the introduction, in an August 2002 decision, the 
Board reopened the veteran's hearing loss claim and ordered 
further development of this issue, as well as his claim 
seeking service connection for tinnitus.  

In ordering this development, the Board requested that the 
veteran identify any health care providers who had treated 
him for his hearing loss and tinnitus since 1968.  In 
addition, the Board contacted Dr. Lang and requested that he 
provide copies of his treatment records of the veteran, dated 
since 1983.  The Board also determined that a VA ear, nose 
and throat (ENT) examination was necessary to determine 
whether the veteran's hearing loss existed prior to his entry 
into active military service, and if so, whether the 
condition increased in severity during his period of active 
duty.  The Board further inquired that if the examiner 
concluded that the hearing loss increased in severity during 
his period of service, he or she should opine whether it was 
due to the natural progression of that condition.  In 
addition, the Board requested the examiner to state whether 
any current diagnosis of hearing loss had its onset during 
the veteran's period of active military service or whether 
that condition was caused by any incident or event of the 
veteran's service, including exposure to loud noise.  
Finally, the Board questioned whether any current diagnosis 
of tinnitus had its onset during the veteran's period or was 
caused by any incident or event of the veteran's service, 
including exposure to loud noise.

In January 2003, Dr. Lang responded by providing duplicate 
copies of his records and reports, dated since the 1980s, 
most of which he had already submitted, together with the 
results of an October 2002 audiogram showing that the veteran 
had severe sensorineural hearing loss.

In further compliance with the Board development 
instructions, in December 2002 he was afforded a 
comprehensive VA examination.  At the outset of the report, 
the examiner indicated he had reviewed the veteran's claims 
folder and he discussed the veteran's pertinent in-service 
and post-service medical and occupational history.  In doing 
so, he observed that the veteran had bilateral hearing loss 
prior to his entry into active duty and that while in service 
he had worked as an aircraft repairperson.  The examiner also 
noted that the veteran was not seen for complaints of either 
hearing loss or tinnitus during service.  Audiological 
testing confirmed that the veteran had moderate to severe 
left ear sensorineural hearing loss and severe to moderately 
severe right ear sensorineural hearing loss.  In addition, 
the examiner indicated that the veteran also reported having 
mild tinnitus bilaterally.

Following the evaluation, the examiner responded to the 
Board's inquiries, stating that the veteran had significant 
hearing loss prior to his entry into military service.  In 
addition, the examiner opined that it was unlikely that the 
veteran's military service contributed much to his pre-
existing hearing loss, reasoning that the veteran was not 
seen during service for his hearing problems so there was no 
basis to indicate that it worsened during service.  Further, 
the examiner opined, in essence, that the veteran's tinnitus 
was related to excessive noise levels during service.  

Finally, as noted in the introduction, in March 2003 the 
Board notified the veteran that it had received a report of 
the December 2002 VA examination and that it intended to 
consider this new evidence in adjudicating his pending 
hearing loss and tinnitus claims and invited him to submit 
additional evidence and/or argument.  In response, in March 
2003 written argument, the veteran's representative cited the 
December 2002 VA examination report and reiterated its prior 
contentions.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Every veteran shall be taken to 
have been in sound condition when examined, accepted and 
enrolled for service, except as to defects noted at the time 
of the examination, acceptance and enrollment, or where clear 
and unmistakable evidence or medical judgment is such as to 
warrant a finding that the disease or injury existed before 
acceptance and enrollment, and was not aggravated by such 
service.  38 U.S.C.A. § 1111.  In determining whether service 
connection is warranted for a disability, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Hearing loss

As noted above, when examined at enlistment, the veteran was 
diagnosed as having hearing loss.  In addition, this 
assessment is consistent with the post-service medical 
evidence.  In this regard, the Board notes that in his 
February 2000 report, the veteran's private treating 
physician, Dr. Lang, agreed that the veteran had significant 
hearing loss prior to his entry into active duty, and indeed 
expressed surprise that, given the disability, that the 
veteran was found fit for military service.  Further, the 
examiner who conducted the December 2002 VA examination noted 
that the veteran had hearing loss at service entry.  The 
Board thus concludes that, as a matter of law, the veteran's 
hearing loss existed prior to service.  Crowe v. Brown, 7 
Vet. App. 238 (1994).  Accordingly, there is no presumption 
of soundness at service entry with respect to this 
disability.

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
however, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).  

Here, the service medical records are negative for complaints 
or treatment of hearing problems, and at separation, he not 
only denied having hearing loss, but his hearing was recorded 
as normal.  As such, there is no basis to conclude that the 
veteran's hearing loss worsened during service.  See 
Spaulding v. Brown, 10 Vet. App. 6, 11 (1997).  Moreover, 
after examining the veteran, as well as the service and post-
service medical records, the examiner who performed the 
December 2002 VA examination opined that the veteran's pre-
existing hearing loss was not aggravated by service.  In 
offering this assessment, the examiner pointed out that the 
veteran was not seen during service for his hearing problems, 
and thus there was no basis to conclude that it worsened 
during service.  The Board finds that the December 2002 VA's 
opinion constitutes clear and unmistakable evidence that the 
veteran's hearing loss did not increase during service.

In light of the foregoing, the Board must deny this claim.  
In reaching this determination, the Board notes that, 
although as a lay person the veteran is competent to describe 
symptoms that he might have observed, see Charles v. 
Principi, 16 Vet. App. at 374, he is not competent to render 
medical diagnoses or to establish an etiological relationship 
merely by his own assertions; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions; see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Because the veteran is not 
professionally qualified to offer a diagnosis or suggest a 
possible medical etiology, and since the medical evidence 
clearly and unmistakably shows that his pre-existing hearing 
loss did not increase in severity during service, there is no 
basis upon which to establish service connection for this 
condition.

B.  Tinnitus

The veteran was exposed to acoustic trauma during service and 
has been diagnosed as having tinnitus.  Thus, this claim 
turns on whether his tinnitus is related to or had its onset 
during the veteran's period of active duty.  In the December 
2002 VA examination report, the examiner essentially opined 
that the veteran's tinnitus was related to excessive noise 
levels during service.  The Board notes that this is the only 
competent medical evidence that addresses this question.  In 
light of the foregoing, and in the absence of any 
contradictory medical opinion, the Board finds that the 
evidence supports the veteran's claim of entitlement to 
service connection for tinnitus.  




ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

